 

 

 

 

Sen ASE A Teen y-09963-DLC Document 17 Filed 11/13/19 Page 1 of 1
USDC SONY

DOCUMENT
DLECTRGNICALLY FILED
DOC # UNITED STATES DISTRICT COURT
DATE FILE: Wy (4 FOR THE SOUTHERN DISTRICT OF NEW YORK

 

oe

 

 

 

 

 

 

 

 

 

 

 

 

x
MELISSA KELLEY-HILTON, Civil Action No. 19-cv-09963
Plaintiff,
-against- NOTICE OF WITHDRAWAL AS
COUNSEL OF RECORD
STELING INFOSYSTEMS,
Defendant.

 

TC: The Clerk of the Court and Interested Parties

PLEASE TAKE NOTICE THAT the undersigned counsel hereby withdraw their
appearance in the above-referenced action and request that their names be removed from any
applicable service lists and that the Clerk terminate the delivery of all ECF Notices in the above-
referenced matter, Attorneys at Seyfarth Shaw LLP have filed a Notice of Appearance to

represent Defendant effective as of today’s date.

Respectfully submitted,
LOWENSTEIN SANDLER LLP

/s/ Julie L, Werner
Julie Levinson Werner
Craig Dashiell
1251 Avenue of the Americas

Dated: November 13, 2019 New York, NY 10020

Lee Kel.
fw bt
/ nafs

19368/39
11/13/2019 205397578.1

 

 
